UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
JANET M. NESSE,                           )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                  Civil Action No. 01-2528 (PLF)
                                          )
HOWARD UNIVERSITY HOSPITAL,               )
                                          )
            Defendant.                    )
__________________________________________)


                             AMENDED ORDER AND JUDGMENT

                For the reasons stated in the Memorandum Opinion and Order issued this same

day, it is hereby

                ORDERED that the Order and Judgment issued on July 1, 2008 is VACATED

and this AMENDED JUDGMENT is substituted for it; and it is

                FURTHER ORDERED that summary judgment is granted to defendant Howard

University Hospital with respect to former plaintiff Vijayakumar Moses’ one remaining claim

only to the extent that that claim is prosecuted by Mr. Moses on his own behalf. Bankruptcy

trustee Janet M. Nesse is not precluded from prosecuting Mr. Moses’ claim on behalf of Mr.

Moses’ bankruptcy estate.

                This case is not dismissed from the docket of this Court.

                SO ORDERED.


                                              /s/______________________________
                                              PAUL L. FRIEDMAN
DATE: February 19, 2009                       United States District Judge